Per Curiam.

In the recent case of-Akron v. Gay (1976), 47 Ohio St. 2d 164, this court held that “[t]he restriction upon .extension of the answer ¡date contained in R. C.-163.-08 is jurisdictional. **■*”-.'
The Court of Common Pleas was, therefore/ without jurisdiction to modify the default judgment entered agaihst the landowners on June 19, 1970, following the failure of the landowners to file an answer within the time prescribed by law. ■ ^ ’
Accordingly, on authority of Akron v. Gay, supra, the judgment of the Court of Appeals is reversed and final judgment is entered for appellant Director of Highways.

Judgment reversed.

O’Neill, C.M:,’Herbert, Corrigan,- SterN,' Celebrezze, W. BrowN and P. Brown, JJ., concur.